PER CURIAM.
Plaintiff, appellee here, brought a class action in the United States District Court for the Western District of Louisiana, alleging that the composition of the Jackson County police jury and school board were unconstitutionally constituted because they were not apportioned according to the “one man, one vote” principle. The district court found in favor of plaintiff-appellee, and instituted a weighted vote plan. The district judge retained jurisdiction for the purpose of considering a permanent plan to be submitted by the defendants. The Jackson County police jury appealed the order. During oral argument before this Court, however, counsel for appellant suggested that the case be remanded so that the district court could reconsider the matter in light of the 1970 census. We agree that this would be the best course, and therefore order this cause remanded to the district court.
Remanded.